Opinion by
Keefe, J.
In accordance with stipulation of counsel and the cited cases the following allowances were made by the court to compensate for the weight of the foreign substances on the outside of certain cheese: (1) 2½ percent for cheese similar to that involved in Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706) and Abstracts 42146 and 48269; and (2) 1 percent for cheese similar to the Reggiano cheese the subject of Scaramelli v. United States, supra Protests sustained to this extent.